UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1172


CARL THOMAS STURDIVANT,

                Plaintiff - Appellant,

          v.

KONE INCORPORATED,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District   of  North   Carolina,  at  Charlotte.     Robert J.
Conrad, Jr., Chief District Judge. (3:09-cv-00224—RJC-DSC)


Submitted:   March 29, 2010                 Decided:   April 12, 2010


Before WILKINSON, NIEMEYER, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Carl   Thomas   Sturdivant,   Charlotte, North  Carolina,  for
Appellant.    James Michael Honeycutt, FISHER & PHILLIPS, LLP,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Carl Thomas Sturdivant seeks to appeal the district

court’s orders: denying his motion for judicial disqualification

and/or recusal; dismissing his appeal of an order granting the

Defendant’s motion to compel; and denying his motion to amend

the complaint.            This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2006), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P.

54(b);    Cohen      v.    Beneficial        Indus.    Loan    Corp.,    337    U.S.   541

(1949).    The order Sturdivant seeks to appeal is neither a final

order    nor    an     appealable        interlocutory         or    collateral   order.

Accordingly,      we      deny   the    motion       for    stay    pending   appeal   and

dismiss the appeal for lack of jurisdiction.                           We dispense with

oral    argument       because        the    facts    and     legal    contentions     are

adequately      presented        in    the    materials       before    the    court   and

argument would not aid the decisional process.

                                                                               DISMISSED




                                               2